Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
ALLOWABILITY NOTICE
The following is an examiner’s statement of reasons for allowance:
The subject matter of the independent claim 1 could either not be found or was not suggested in the prior art of record.  The subject matter not found was a combination of the elements of a waterfall sink comprising: a partial bowl comprised of a series of elevationally spaced apart upper steps descending relative to an upper surface toward a bottom surface, with the upper steps providing partial perimeters proceeding towards at least one side edge, said bottom surface directing fluid towards and over the side edge below the upper surface and downwardly relative to a side towards a drain located below the bottom surface of the partial bowl.
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Cawthon (US Patent Publication No. 2009/0184704) does not anticipate or render obvious the claimed invention, however, is analogous because it discloses a bowl comprised of a series of elevationally spaced apart upper steps descending relative to an upper surface toward a bottom surface, with the upper steps providing partial perimeters proceeding towards at least one side edge.
Burman (US Patent No. 2,262,093) does not anticipate or render obvious the claimed invention, however, is analogous because it discloses a partial bowl with a 
Perucchi (US Patent Publication No. 2002/0078497) does not anticipate or render obvious the claimed invention, however, is analogous because it discloses a partial bowl configured to direct fluid towards and over the side edge below the upper surface and downwardly relative to a side towards a drain located below the bottom surface of the partial bowl.
While these citations disclose substantial portions of applicant's invention, there is a lack of motivation to combine all of the cited art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN R SHAW whose telephone number is (571)272-3697. The examiner can normally be reached Monday-Friday 8am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENJAMIN R SHAW/Primary Examiner, Art Unit 3754